Per Curiam.
This was an action by Vickroy against *550Griggs, for words spoken, which are averred to charge incest, and to be, therefore, slanderous.
W. Marsh and W. Brotherton, for the appellant.
The various sets of words laid in the complaint, as having been spoken, contain substantially a charge that there had been, before that time, illicit, carnal intercourse between Vickroy and his daughter, naming her. There is no averment that Vickroy had any knowledge of the relationship that existed between him and the female.
The demurrer which was filed to the complaint, should have been sustained. Lumpkins v. Justice, 1 Ind. R. 560.
The judgment is reversed with costs. Cause remanded, &c.